PUBLISH


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT                      FILED
                                 ______________________
                                                                 U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                        No. 96-3075
                                                                         06/07/99
                                  ______________________
                                                                     THOMAS K. KAHN
                             D. C. Docket No. 91-747-Civ-J-99(S)
                                                                          CLERK


GONZALO AGUILAR, M.D., DOROTEO
C. AUDIJE, M.D., et al.,


                                                                   Plaintiffs-Appellants,

       versus

SOUTHEAST BANK, N.A., a national
banking association, f.k.a First Federal
Savings and Loan Association of Jacksonville,


                                                                   Defendant-Appellee,

FEDERAL DEPOSIT INSURANCE CORPORATION,
as Receiver for Southeast Bank, N.A.,

                                                                   Receiver-Appellee.

                                    ---------------------------
                            Appeal from the United States District
                            Court for the Middle District of Florida
                                    ---------------------------
                                         (June 7, 1999)

Before ANDERSON, Chief Judge, BIRCH, Circuit Judge, and WOODS*, Senior District Judge.

_______________________
*Honorable Henry Woods, Senior U. S. District Judge for the Eastern District of Arkansas, sitting
by designation.

PER CURIAM:
       The facts in this case are set forth in our original opinion in Aguilar v. Southeast Bank, 117

F.3d 1368 (11th Cir. 1997). Because important questions of Florida real property law were

involved, we decided to seek the guidance of the Florida Supreme Court before reaching our

decision. Accordingly, the following question was certified to the Florida Supreme Court:

       WHETHER A DEFENDANT WHO IS NOT AN OBLIGOR ON THE ORIGINAL
       NOTE AND MORTGAGE IN AN IN REM FORECLOSURE ACTION IS
       REQUIRED TO BRING, AS A COMPULSORY COUNTERCLAIM, TORT
       CLAIMS ARISING OUT OF THE SAME OPERATIVE FACTS AS THOSE OF
       THE FORECLOSURE ACTION.

       The question was slightly modified by the Supreme Court as follows:

       WHETHER UNDER LONDONO V. TURKEY CREEK, INC., 609 So.2d 14 (Fla.
       1992), A DEFENDANT WHO IS NOT AN OBLIGOR ON THE ORIGINAL NOTE
       AND MORTGAGE IN AN IN REM FORECLOSURE ACTION IS REQUIRED TO
       BRING, AS A COMPULSORY COUNTERCLAIM, ALL TORT CLAIMS
       ARISING OUT OF THE FORECLOSURE ACTION.

       The certified question was answered in the negative. Pursuant to this answer, the matter is

REMANDED to the United States District Court for the Middle District of Florida, No. 91-747-Civ-

J-99(S), for adjudication of the tort claims of the doctors who had agreements to purchase

condominiums in the medical office complex being developed by the GIPP Partnership. These

claims alleged tortious interference with a contractual relationship, based on the damages they

suffered when the Bank allegedly breached the loan extension agreement between the Bank and

GIPP Partnership.

       IT IS SO ORDERED.




                                                 2